NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           KAREN A. PETROVICH,
                             Plaintiff/Appellant,

                                         v.

                 CHLOE N. BRANCIFORTE and JOHN
                  DOE BRANCIFORTE, her husband;
                   JOHN and JANE DOES, I-X; XYZ
              CORPORATIONS and/or PARTNERSHIPS, I-X,
                        Defendants/Appellees.

                              No. 1 CA-CV 16-0036
                                FILED 1-12-2017


            Appeal from the Superior Court in Maricopa County
                           No. CV2013-011980
                The Honorable Randall H. Warner, Judge

                                   AFFIRMED


                                     COUNSEL

Levenbaum Trachtenberg, PLC, Phoenix
By Geoffrey M. Trachtenberg, Justin Henry
Co-Counsel for Plaintiff/Appellant

William J. Wolf, PC, Phoenix
By William J. Wolf
Co-Counsel for Plaintiff/Appellant
Jennings, Strouss & Salmon, PLC, Phoenix
By Matthew L. Cates, John J. Egbert
Counsel for Defendants/Appellees



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Paul J. McMurdie joined.


J O H N S E N, Judge:

¶1            Karen A. Petrovich appeals from a judgment awarding her
$20,180 in attorney's fees under Arizona Rule of Civil Procedure ("Rule")
77.1 For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Petrovich suffered injury when her car was rear-ended by a
car driven by Chloe N. Branciforte. Petrovich sued Branciforte, and the
parties agreed the claim was subject to compulsory arbitration. The
arbitrator awarded Petrovich $12,303.50 in damages, court costs and
attorney's fees.

¶3            Pursuant to Arizona Rule of Civil Procedure 77(a), Branciforte
appealed the arbitration award. Following a three-day trial, a jury awarded
Petrovich $6,845.72 in damages. As the prevailing party, Petrovich also was
awarded costs of $3,854.58, bringing her total award to $10,700.30. Because
Branciforte's appeal did not result in a judgment at least 23% more
favorable than the arbitration award, Petrovich also was entitled to
reasonable expert fees and reasonable attorney's fees under Rule 77(f).

¶4            Petrovich filed an application seeking fees of $35,315 for 100.9
hours of work by her lawyer, William J. Wolf, at $350 per hour. In support
of her lawyer's hourly rate, Petrovich submitted an affidavit by Wolf, who
averred he has been practicing since 1971, that $350 is a reasonable rate for
his services and that $350 had been his "base hourly rate for more than 10
years." Petrovich also submitted the affidavits of two other Arizona

1     We cite the version of Rule 77 that was in effect at the time of the
events in this case, before the amendments that were effective January 1,
2017.


                                      2
                    PETROVICH v. BRANCIFORTE, et al.
                          Decision of the Court

personal injury lawyers, both of whom averred that $350 "would constitute
the minimum value for Mr. Wolf's time expended in personal injury
matters."

¶5            Although the superior court found the number of hours Wolf
spent on the case to be reasonable, it found an hourly rate of $350 was
unreasonable under the circumstances. According to the court, $350 was a
reasonable hourly rate for an attorney with Wolf's experience, but "[n]o
reasonable client would pay a lawyer $350 per hour to pursue a case of this
nature." Instead, the court found $200 to be a reasonable hourly rate for
"this small personal injury case," and awarded attorney's fees calculated
based on that rate and the number of hours Wolf averred he spent on the
matter.

¶6            Petrovich timely appealed the award of attorney's fees. We
have jurisdiction pursuant to Article 6, Section 9 of the Arizona
Constitution, and Arizona Revised Statutes ("A.R.S.") sections 12-
120.21(A)(1) (2017) and -2101(A)(1) (2017).2

                                 DISCUSSION

¶7             With certain exceptions, civil cases may be subject to
compulsory arbitration if no party seeks affirmative relief other than a
money judgment and no party seeks an award in excess of the jurisdictional
limit for arbitration. A.R.S. § 12-133(A) (2017); Ariz. R. Civ. P. 72(b). In
Maricopa County, the jurisdictional limit for compulsory arbitration is
$50,000. Ariz. Local R. Prac. Super. Ct. (Maricopa) 3.10(a).

¶8             Under Rule 77(a), "[a]ny party who appears and participates
in [compulsory arbitration] may appeal from the award or other final
disposition." Upon such an appeal, if the resulting judgment "is not more
favorable by at least twenty-three percent (23%) than the monetary relief
. . . granted by the arbitration award . . . , the court shall order . . . that the
appellant pay . . . the following costs and fees," including "reasonable
attorney's fees as determined by the trial judge for services necessitated by
the appeal." Ariz. R. Civ. P. 77(f)(2) (current version at Ariz. R. Civ. P.
77(h)(2)).

¶9            "The determination of the reasonableness of an award of
attorney's fees . . . will not be disturbed on appeal absent an abuse of
discretion." State ex rel. Corbin v. Tocco, 173 Ariz. 587, 595 (App. 1992); see

2     Absent material revision after the relevant date, we cite a statute's
current version.


                                        3
                   PETROVICH v. BRANCIFORTE, et al.
                         Decision of the Court

also Orfaly v. Tucson Symphony Soc'y, 209 Ariz. 260, 265, ¶ 18 (App. 2004).
"When provided with discretion to calculate the amount of fees to grant, the
court may award less than the requested amount." Moedt v. General Motors
Corp., 204 Ariz. 100, 105, ¶ 17 (App. 2002). "The question is not whether the
judges of this court would have made an original like ruling, but whether a
judicial mind, in view of the law and circumstances, could have made the
ruling without exceeding the bounds of reason." See Assoc. Indem. Corp. v.
Warner, 143 Ariz. 567, 571 (1985) (quoting Davis v. Davis, 78 Ariz. 174, 179
(1954) (Windes, J., specially concurring)).

¶10           In Granville v. Howard, 236 Ariz. 29, 32, ¶ 11 (App. 2014), this
court set out a non-exclusive list of factors the superior court should
consider when making a fee award under Rule 77(f). These factors include
"[t]he amount in controversy"; "[t]he amount of fees the requesting party is
obligated to pay his or her lawyer"; and "[w]hether the requested fees were
necessarily incurred or whether it appears that some fees were generated
because of the prospect of a fee-shifting award under Rule 77(f)." Granville,
236 Ariz. at 32, ¶ 11.

¶11           Petrovich argues the court erred by reducing Wolf's hourly
rate to $200 because the only evidence in the record regarding reasonable
hourly rates established a reasonable rate to be $350. She points out that
although Branciforte argued in general fashion that $350 was too high, she
submitted no evidence in support of a lower rate.

¶12            In determining reasonable attorney's fees under Rule 77,
however, the superior court is not limited to considering evidence
submitted by either party regarding a reasonable hourly rate or a
reasonable number of hours of attorney time for the case. See Granville, 236
Ariz. at 32, ¶ 11; Moedt, 204 Ariz. at 105-06, ¶ 20 (court can consider the
complexity and novelty of a case when determining what amount to award
in attorney's fees).3 Having presided over the trial, the superior court was
uniquely positioned to assess the relative complexities of the litigation. The
court also had discretion to adjust the reasonable fee based on the relatively
small amount in controversy, see Granville, 236 Ariz. at 32, ¶ 11. In addition,
notwithstanding Granville's express reference to "[t]he amount of fees the
requesting party is obligated to pay his or her lawyer" as a factor bearing



3      Petrovich asks this court to reconsider Granville, arguing that "the
Granville factors actually encourage appeals of arbitration awards in direct
conflict with Rule 77's stated purpose – that is, to discourage appeals from
reasonable arbitration awards." We decline to reconsider Granville.


                                      4
                  PETROVICH v. BRANCIFORTE, et al.
                        Decision of the Court

on the reasonableness of a fee award, id., Petrovich declined to submit her
fee agreement for the superior court's consideration.

¶13          Based on the record, the superior court reasonably could have
determined that the amount in controversy and the nature of the case
warranted a significant reduction in the amount of attorney's fees Petrovich
requested. Accordingly, we cannot conclude the court abused its discretion
in awarding less than the requested amount of attorney's fees.

                              CONCLUSION

¶14          For the reasons set forth above, we affirm the judgment and
the award of $20,180 in attorney's fees.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5